IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HILLSIDE VILLAS CONDOMINIUM          : No. 107 MAL 2018
ASSOCIATION, INC.                    :
                                     :
                                     : Petition for Allowance of Appeal from
             v.                      : the Order of the Commonwealth Court
                                     :
                                     :
BOTTARO DEVELOPMENT COMPANY,         :
MERVIN E.S. RESNICK AND JOYCE K.     :
RESNICK IRREVOCABLE TRUST, JOHN      :
L. BOTTARO, LAWRENCE J. BOTTARO,     :
BOTTARO CONSTRUCTION COMPANY         :
                                     :
                                     :
PETITION OF: MERVIN E.S. RESNICK     :
AND JOYCE K. RESNICK                 :
IRREVOCABLE TRUST                    :

HILLSIDE VILLAS CONDOMINIUM          : No. 108 MAL 2018
ASSOCIATION, INC.                    :
                                     :
                                     : Petition for Allowance of Appeal from
             v.                      : the Order of the Commonwealth Court
                                     :
                                     :
BOTTARO DEVELOPMENT COMPANY,         :
MERVIN E.S. RESNICK AND JOYCE K.     :
RESNICK IRREVOCABLE TRUST, JOHN      :
L. BOTTARO, LAWRENCE J. BOTTARO,     :
BOTTARO CONSTRUCTION COMPANY         :
                                     :
                                     :
PETITION OF: MERVIN E.S. RESNICK     :
AND JOYCE K. RESNICK                 :
IRREVOCABLE TRUST                    :


                                 ORDER



PER CURIAM
     AND NOW, this 13th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.




                      [107 MAL 2018 and 108 MAL 2018] - 2